Citation Nr: 0110461	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran, who served on active duty from December 1940 to 
December 1945, died in May 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran died at age 79, due to intracerebral hemorrhage, 
at Deaconess Medical Center.  Treatment records from this 
facility are available for review.  An autopsy was not 
performed.

In an application dated in October 1945, the veteran reported 
that he had been wounded in the face by enemy rifle fire in 
March 1945 with the result that he lost the sight in his left 
eye, requiring enucleation and prosthesis.

By a rating dated in February 1947, service connection was 
established for enucleation of the left eye, with prosthesis, 
rated as 40 percent disabling.  The veteran was also found to 
be entitled to special monthly compensation on account of 
anatomical loss of an eye.

In a July 1999 statement, the veteran's treating physician, 
D. R. Coulston, M.D., stated that "[t]here is a possibility 
that the injury he received in World War II resulted in some 
weakening of the posterior orbit that could have led to the 
subsequent bleeding complications."

In February 2000, the RO requested that a VA physician review 
the veteran's claims file and comment on any connection 
between the veteran's in-service eye injury and the cause of 
his death.  After a review of the claims file and discussion 
with another physician, the VA physician concluded that, "on 
a more-probable-than-not basis the veteran's intracranial 
hemorrhage was not a result of the prior trauma to the left 
eye."  The examiner further commented that "there was 
likely no attributable contribution to the veteran's death as 
a result of his service-connected injury."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


